Citation Nr: 1400396	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-16 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for a claimed disability manifested by numbness of the toes.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1950 to April 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the RO.  

On his June 2012 Substantive Appeal, the Veteran indicated that he wanted a videoconference hearing  with the Board.  In September 2013, the Veteran's representative notified VA that he wanted to withdraw his request for a hearing.  Therefore, the request is deemed to have been withdrawn.

Although the RO has developed the Veteran's claim as service connection for PTSD, other psychiatric disorders have been raised by the record.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  

In consideration of this holding and the other diagnosis of record (depression), the Board has recharacterized the claim as reflected on the preceding page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural hearing loss disability and tinnitus are shown as likely as not to be due to the Veteran's exposure to excessive and harmful noise that began with his duties performed during his period of active service.

2.  The Veteran is not shown to have manifested complaints or findings referable to a psychiatric disorder including depression or numbness of the toes during service or for many years thereafter.  

3.  The Veteran does not currently have a diagnosis of PTSD, but does have diagnosed depression, not otherwise specified.

4.  The currently diagnosed depression is not shown to have had its clinical onset during service or otherwise to be due to an event or incident of the Veteran's period of active service.  

6.  The Veteran currently is not shown to have a disability manifested by numbness of the toes that is due to cold weather exposure or other event or incident of the his period of active service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability manifested by a sensorineural hearing loss is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The Veteran's disability manifested by an innocently acquired psychiatric disorder to include PTSD and depression is not due to disease or injury that was incurred in or aggravated by active service; nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The Veteran does not have a disability manifested by numbness of the toes that is due to disease or injury that was incurred in or aggravated by active service; nor may any organic disease of the central nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The condition of sensorineural hearing loss is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions at 38 C.F.R. § 3.303(b) apply to that disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical 
opinion based on an inaccurate factual basis).


Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he was exposed to loud noises during service while serving as an ambulance driver with an artillery unit in Korea.  The representative argues that the Veteran was subjected to loud noises from guns, mortars, rockets, missiles and sirens. 

As noted, hearing loss is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions at 38 C.F.R. § 3.303(b) apply to that disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, tinnitus is not a chronic diseases under 38 C.F.R. § 3.309(a), and will be adjudicated using the general principles of direct service connection. 

On the question of current disability, the Board finds that the Veteran does has a bilateral sensorineural hearing loss "disability" according to VA disability compensation regulation 38 C.F.R. § 3.385.  

During the April 2010 VA audiological examination, the examiner conducted an audiological test and diagnosed normal to moderately-severe sensorineural hearing loss, bilaterally.  

The Board further finds that, based on the Veteran's assertions in the April 2010 VA examination report of ringing in his ears, the Veteran has a current disability of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (the Court determined that tinnitus was the type of disorder associated with symptoms capable of lay observation).  

As to an in-service injury or disease, the Board finds that the Veteran was exposed to loud noises in service.  The Veteran is both competent and credible to report that he was exposed to loud noise (acoustic trauma) in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  

The record reflects that the Veteran was an ambulance driver in an artillery unit.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that exposure to hazardous noise for veterans with a duty MOS of field artillery as "highly probable."  For these reasons, the Board finds the Veteran was likely exposed to loud and excessive levels of noise during service.

The July 2010 notice letter advised the Veteran of this and requested that he provide alternative records that may be helpful in his case; however, the Veteran has not submitted any additional evidence.  The Veteran has not provided details about the specific circumstances of any in-service hearing loss, including any purported in-service onset date.

Although some of the service treatment records may not be available, the Board finds that the available service treatment records reflect no complaints or findings of hearing loss.   

To the extent that the March 1954 service separation examination recorded scores of 15/15 on whispered voice test, audiometric testing was not conducted during service.  Audiometric testing is undoubtedly more precise than a whisper voice test, although the whisper voice test would be limited probative value in this case.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).    

The Veteran is not shown to have had a chronic hearing impairment identified during service; instead, the Veteran reported first noticing a hearing loss in approximately 1990.  

Specifically, during the April 2010 VA audiological examination, the Veteran reported that bilateral hearing loss began "20 years ago" (i.e., approximately 1990), at a time that would be many years after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

However, based on the examination findings, the currently diagnosed bilateral sensorineural hearing loss and tinnitus are shown to be the likely result of the exposure to harmful or excessive noise.  

At the VA audiological examination in April 2010, the examiner reviewed the claims file, interviewed the Veteran, and conducted audiometric testing which showed a moderately-severe bilateral sensorineural hearing loss and tinnitus.   

Further, in addition to the identified noise exposure during service, the examiner noted pertinently that the Veteran's occupation after service as a "grinder" at General Motors might have contributed to the hearing loss and tinnitus.  

In summary, the April 2010 VA examiner opined that, due to the onset of the hearing loss being 20 years earlier, the most likely etiology of the Veteran's hearing loss and tinnitus would be occupational noise exposure.  

To the extent that the examiner reasoned that it was less likely than not the Veteran's hearing loss and tinnitus were related to noise exposure in service, the medical findings during service are not sufficient to establish that a hearing loss and tinnitus were not likely due to the exposure to harmful noise that began during service.  

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss disability and tinnitus as likely as not are due to a pattern of excessive of noise exposure that had its beginning during the Veteran's period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the bilateral hearing loss disability and tinnitus is warranted.  


Service Connection for an Acquired Psychiatric Disorder

According to the Veteran's VA Form 21-4138, he stated that, while serving in Korea, he was assigned to a field artillery unit as a medic and driver of an ambulance.  The Veteran reported seeing injured and dead bodies and having to scramble to avoid bullets.

The Board finds that the Veteran is diagnosed with depression, but not PTSD.  A review of post-service VA and private treatment records reflect a diagnosis of depression.  Further in a May 2012 VA PTSD examination, the examiner noted that the Veteran did not meet the criteria for PTSD, but diagnosed the Veteran with depressive disorder, not otherwise specified.  As such, the Board finds that the weight of the evidence of record demonstrates a current diagnosis of depression.

The Board further finds that currently diagnosed depression is not shown to have had its clinical onset during service.  

The Veteran was afforded a VA psychiatric examination in May 2012.  The VA examiner reviewed the claims file, interviewed the Veteran and his wife, and conducted a mental status examination.  He denied having combat experience or mental health treatment in service.  He reported serving in Alaska and Korea and having some physical ailments associated with the cold weather.  

The Veteran stated that, while driving ambulances in Korea, he was nervous about driving in traffic.  The Veteran's wife also noted that the Veteran often worried about finances, worried about his daughter with problems, had a son who committed suicide, had a family that often called asking for money, and had sexual dysfunction which often upset him.  

After conducting a mental status examination, the May 2012 VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified, and stated that he did not meet the criteria for PTSD.  The examiner then opined that depression was less likely than not caused by or the result of service.  

In support of this opinion, the examiner noted that there was no mental health treatment in the available service treatment records, that his wife reported the onset of symptoms approximately 12 years earlier, that the Veteran did not seek treatment until approximately 2008, and that, while now retired, he had no difficulty at work.  Moreover, the VA examiner noted that the Veteran's wife reported numerous stressors unrelated to service.

The Board has considered the Veteran's and his representative's statements asserting a nexus between his current depression and service.  While the Veteran is competent to report symptoms as they come to him through his senses, including depression that he experiences at any time, in this particular case, given different events that occurred that could be the cause of the depression, depression is not the type of disorder that the Veteran is competent to opine regarding etiology.  See Layno.  

Here, the evidence of record demonstrates that there are various issues which may relate to the cause of the Veteran's depression, including worries about finances and his other identified family and personal factors.  

The Board finds that the Veteran's lay statements asserting a nexus between his currently-diagnosed depression and service are outweighed by the evidence of record, including the May 2012 VA examination report. 

Based on the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding of relationship between the Veteran's currently diagnosed depression and an any event or incident of his service.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for an innocently acquired psychiatric disorder, to include the claimed PTSD and the diagnosed depression.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


Service Connection for Numbness of the Toes

The Veteran asserts that he has numbness of his toes as a result of being exposed to cold weather in Alaska and Korea during service.

The available service treatment records are negative for any complaint, finding or diagnosis of a condition manifested by numbness of the toes.  The Veteran's March 1954 service separation examination report noted that his lower extremities were normal.  

Further, as noted, the Veteran filed claims for service connection for a fractured vertebra and a fractured left shoulder in July 1954, but did not identify any numbness of the toes at that time. 

Moreover, the post-service VA and private treatment records also show no complaint, finding or diagnosis referable to numbness of the toes. 

In the August 2010 duty to assist letter, the RO notified the Veteran of the requirements to establish service connection, but he did not submit any evidence in support of his claim.

The Board recognizes that, as a lay person, the Veteran is competent to relate some symptoms that may be associated with his toes, such as pain and numbness, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose purported numbness of the toes.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  

Numbness is a medically complex symptom because of its possible multiple etiologies which may overlap with various disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

Upon review of all the evidence of record, the Board finds that service connection for numbness in the toes is not warranted because in the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim must be denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In an August 2010 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

The August 2010  letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes available service treatment records, VA and private treatment records, and written assertions from the Veteran and his representative.  

The Board notes that some of the Veteran's service treatment records are fire-related; therefore, the complete service records are not available for review.  

The Board is aware that, when the service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Board concludes that the heightened duty to assist has been met.

In May 2010, the RO requested the Veteran's service treatment records.  The response was that the service treatment records were fire-related and unavailable.  

In July 2010, the Veteran was sent a letter advising him that the his service treatment records were unable to be obtained.  The RO then asked the Veteran to provide any service treatment records he had or alternate sources of information in support of the claim within 30 days of the letter.  In light of the foregoing actions, the Board finds that further efforts to try to obtain the missing service records would be futile.

The Veteran was also afforded VA examinations in April 2010 (audiological) and May 2012 (psychiatric) to assist in determining the nature and etiology of the claimed conditions.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As set forth, the Board finds that the VA examinations obtained in this case are adequate as they contain a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; and contain an opinion with supporting rationale.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran has not been afforded VA medical examination with respect to the claimed numbness of the toes; however, the Board finds that a VA examination is not necessary to decide that claim.  

In McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.

The Board has reviewed all the evidence of record and finds that the weight of the evidence is against a finding of a diagnosis referable to the claimed numbness of the toes.  

Because there is no competent evidence of a current disability for the Veteran's claimed disorder and there is no indication that the disorder or persistent or recurrent symptoms may be associated with the Veteran's service or with another service-connected disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

As such, the duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.
	
Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.

Service connection for claimed disability manifested by numbness of the toes is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


